DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-22 have been examined in this application. This communication is a Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 3/26/2021.
Specification
The specification objections made in the Non-Final Rejection on 2/2/2021 are withdrawn in light of the changes to the Applicant’s “Specification” filed on 3/26/2021.
Claim Objections
The claim objections made in the Non-Final Rejection on 2/2/2021 are withdrawn in light of the Applicant’s amendments to the claims filed on 3/26/2021.
Claim Rejections - 35 USC § 112
The claim rejections made in the Non-Final Rejection on 2/2/2021 are withdrawn in light of the Applicant’s amendments to the claims filed on 3/26/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-13, 15, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 20090056019) in view of Hafford (US 7231680).
In regards to Claim 1, Alston teaches: An adjustable bedding cover height and lengthwise positioning apparatus (101 and Para 0004), comprising: a base (105 – Fig. 1/6) configured for positioning between a bed frame (605) and a mattress (601); at least one riser (201/202 – Fig. 2); a connection section (104) connected between the base and the at least one riser (Fig. 2). Alston does not teach: a clip connected to the at least one riser to secure a bedding cover to the apparatus and elevate at least a portion of the bedding cover above the mattress, the clip being movable along at least a portion of the at least one riser. Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 4 and Col 3 Lines 23-30). The sheets/blankets are placed over the bed cover support (10) and attached to the spring camps (Col 3 Lines 55-63). The support bar (80) is able to hold the sheets/blankets off the feet of varying size people (Col 3 Lines 47-53).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip and adjustable height bar to lift the sheets off one’s feet of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down and elevating covers. 
In regards to Claim 2, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 wherein the connecting section (104) is 
In regards to Claim 4, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 wherein the at least one riser (201/202) is an extendable riser (208 – Fig. 2 – Para 0017).  
In regards to Claim 5, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 wherein the at least one riser (201/202 – Fig. 2 – see annotated figure below) is a first extendable riser (201/202 left – Fig. 2 – Para 0017 – see annotated figure below) and further comprising: an opposing second extendable riser (201/202 right – Fig. 2 – see annotated figure below); the connecting section (104) is also connected to the second extendable riser (Fig. 2). Alston does not teach: the clip is connected to and between the first and second extendable risers, the clip being moveable along at least a portion of the first and second extendable risers. Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30 and Col 4 Lines 4-7). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.

    PNG
    media_image1.png
    458
    724
    media_image1.png
    Greyscale

Annotated Figure 2 from Alston
In regards to Claim 6, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1 and further comprising a top support (102) connected to a top end of the at least one riser (Fig. 2 – Para 0016).  
In regards to Claim 7, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 6 wherein the top support is in the form of an arch (Fig. 2 and Para 0016 – ‘rounded corners’).  
In regards to Claim 8, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 6 wherein the top support (102) has a first arm (201/202 right – see annotated figure 2 above from Alston) at a first end of the top support and a second arm at an opposing second end of the top support (201/202 left – see annotated figure above), the first arm and the second arm being positionable in at least a first position whereby the top support has a first length (Fig. 1 – Para 0016 – ‘lowered position’) and a second position whereby the top support has a second length (Fig. 2 – Para 0017 – ‘raised position’), the second length being greater than the first length (Fig. 2 > Fig. 2).  
In regards to Claim 9, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 5 and further comprising a top support (102) connected to and between the first and second extendable risers (201/202 left/right) toward a top end of the first extendable riser and toward a top end of the second extendable riser (Para 0017 - see annotated figure 2 above from Alston).  
In regards to Claim 10, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 5 wherein at least one of the first extendable riser (201/202 right) or the second extendable riser (201/202 left) comprises at least two telescoping tubes (208 – Fig. 2 – Para 0017).  
In regards to Claim 11, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 10 wherein: the first extendable riser (201/202 right – Fig. 2) and second extendable riser (201/202 left – Fig. 2) each comprise an interior telescoping tube (202) and an exterior telescoping tube (201). Alston does not teach: the clip is movable along the exterior telescoping tubes.  Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30 and Col 4 Lines 4-7). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.
In regards to Claim 12, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 10 wherein at least one of the first extendable riser (201/202 right – Fig. 2) or the second extendable riser (202/202 left – Fig. 2) comprises more than two telescoping tubes (301 – Fig. 3).  
In regards to Claim 13, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1. Alston does not teach: wherein the clip (70) is movable between a first positions wherein the bedding is not secured to the apparatus and a second position wherein the bedding is secured to the apparatus. Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30 and Col 4 Lines 4-7). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.
In regards to Claim 15, Alston teaches: An adjustable bedding cover height and lengthwise positioning apparatus (101), comprising: an integral base (105) and riser unit (208) (Fig. 2), the base being configured for positioning between a bed frame (605) and an adjacent mattress (601) (Fig. 6). Alston does not teach: a moveable clip connected to the riser of the integral base and riser unit to secure a bedding cover to the apparatus and elevate at least a portion of the bedding cover above the mattress, the clip being moveable along at least a Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30 and Col 4 Lines 4-7). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63). The support bar (80) is able to hold the sheets/blankets off the feet of varying size people (Col 3 Lines 47-53).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip and adjustable height bar to lift the sheets off one’s feet of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.
In regards to Claim 17, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim [[71]15. Alston does not teach: a top support, wherein the top support is connected to the moveable clip.  Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63) on the adjustable width bar (50 – ‘top support’).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.
In regards to Claim 18, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 15. Alston does not teach: wherein the clip is movable between a first position wherein the bedding cover is not secured to the apparatus and a second position wherein the bedding cover is secured to the apparatus. Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30 and Col 4 Lines 4-7). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field of holding down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.
In regards to Claim 20, Alston teaches: An adjustable bedding cover height and lengthwise positioning apparatus (101), comprising:  a base configured for positioning between a bed frame (605) and an adjacent mattress (601) (Fig. 6); at least one extendable riser (201/202); a connecting section (104), connected between the base (105) and the at least one extendable riser (201/202); and a top support (102) connected to the at least one extendable riser (201/202) at or near a top of the at least one extendable riser (see annotated Figure 2 from  Alston does not teach: a movable clip connected to the at least one extendable riser to secure a bedding cover to the apparatus and elevate at least a portion of the bedding cover above the mattress, the clip being moveable along at least a portion of the at least one extendable riser. Hafford teaches: a bed cover support (10) with adjustable bar height (20/30 – ‘riser’) with at least two adjustable clamping extensions (70) (Fig. 2/4 and Col 3 Lines 23-30). The sheets/blankets are placed over the bed cover support (10) and attached to the spring clamps (Col 3 Lines 55-63) on the adjustable width bar (50 – ‘top support’). The support bar (80) is able to hold the sheets/blankets off the feet of varying size people (Col 3 Lines 47-53).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip and adjustable height bar to lift the sheets off one’s feet of Hafford so that the sheets/blankets do not move as an accessory component to further secure the sheets is considered a common feature in the field devices that hold down covers. Additionally, clip/clamp attachments are known to be selectively engageable and attachable to different surfaces without losing the function of the device.
In regards to Claim 22, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 20 wherein the connecting section (104) allows for rotation of the at least one extendable riser (Para 0016 – ‘pivotally attached’) with respect to the base (105).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 20090056019) in view of Hafford (US 7231680), and further in view of Reale (US 20190231080).
In regards to Claim 3, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1. Alston does not teach: wherein the base has a  Reale teaches: blanket elevating device (10 – Fig. 1) with an anchor portion (‘base’) with arms (60/62 – Fig. 4 – ‘legs’) that are connected to form a rectangle by back crossbar (66) and front crossbar (64) – (Fig. 4 and Para 0024)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford and the specific rectangular shape of base from Reale, since the functionality of the base of Reale is the same as Alston with less material being utilized. A matter of design choice such as a change in form or shape is recognized as being within the level of ordinary skill in the art, absent showing of unexpected results.
Claims 14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 20090056019) in view of Hafford (US 7231680), and further in view of Lenz (US 20150305511).
In regards to Claim 14, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 1. Alston does not teach: at least one friction strip on the base to prevent slippage of the apparatus when the apparatus is positioned between the bed frame and the adjacent mattress. Lenz teaches: a support system (100) for to raise bedclothes with a friction layer (12) on the bottom of the mattress insert (11), which is inserted underneath a mattress of other object to maintain the support system (Para 0016 and Fig. 1A).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford and the friction member of Lenz since accessory components such as a layer to create more friction is considered a common feature in the field of devices to hold down covers. 
In regards to Claim 19, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 15. Alston does not teach: at least one friction strip on the base to prevent slippage of the apparatus when the apparatus is positioned between the bed frame and the adjacent mattress.  Lenz teaches: a support system (100) for to raise bedclothes with a friction layer (12) on the bottom of the mattress insert (11), which is inserted underneath a mattress of other object to maintain the support system (Para 0016 and Fig. 1A).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford and the friction member of Lenz since accessory components such as a layer to create more friction is considered a common feature in the field of devices to hold down covers. 
In regards to Claim 21, Alston teaches:  The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 20. Alston does not teach: at least one friction strip on the base to prevent slippage of the apparatus when the apparatus is positioned between the bed frame and the adjacent mattress.  Lenz teaches: a support system (100) for to raise bedclothes with a friction layer (12) on the bottom of the mattress insert (11), which is inserted underneath a mattress of other object to maintain the support system (Para 0016 and Fig. 1A).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford and the friction member of Lenz since accessory components such as a layer to create more friction is considered a common feature in the field of devices to hold down covers. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 20090056019) in view of Hafford (US 7231680), and further in view of Conn (US 5109872).
In regards to Claim 16, Alston teaches: The adjustable bedding cover height and lengthwise positioning apparatus (101) of claim 15 wherein the base of the integral base (105) and riser unit (208 – Fig. 2). Alston does not teach: the form of a truncated triangle, with a truncated part of the base being connected to the riser of the integral base and riser unit. Conn teaches: a frame portion (16) of the patient leg support (10) to elevate the sheets/blankets. Mounting member (60) has a forwardly projection portion (62 – ‘base’), with rear/large end (26) being attached to the frame (16 – see annotated Figure 4 below from Conn to show truncated triangle). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the retractable toe tent device of Alston to elevate the covers at the foot of the bed to the clamp/clip of Hafford and the specific frame shape of a truncated triangle from Conn, since the functionality of the frame from Conn is the same as Alston with only a different shape being used. A matter of design choice such as a change in form or shape is recognized as being within the level of ordinary skill in the art, absent showing of unexpected results.

    PNG
    media_image2.png
    204
    253
    media_image2.png
    Greyscale

Annotated Figure 4 from Conn

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
 Regarding Independent Claims 1, 15 and 20, applicant argues that the cited prior art of Hafford neither teaches nor discloses ‘that the clamping extension 20 is used “to secure a bedding cover to the apparatus and elevate at least a portion of the bedding cover above the mattress.” Rather, Hafford discloses that the clamping extensions 70 are to cinch the mattress down to prevent the bed cover support 20 from tipping over.’ The Examiner respectfully disagrees based on the teachings of Alston in view of Hafford. As stated in the updated rejection above – Alston teaches a retractable toe tent device in which the covers are elevated at the foot end of the bed so the person may sleep comfortably without the weight being on the toes/feet/ankles/knees (Abstract and Figure 6). Hafford teaches a bed cover support in which the sheets/blankets are raised over the cover support bar (80) and thus increases the distance of the cover support bar to hold the sheets/blankets off the feet of varying size people (Col 3 Lines 46-53). The Applicant’s argument from Hafford of ‘cinch the mattress down to prevent the bed cover support 20 from tipping over’ is in reference to the bed sheets/blankets being held down and then raised above the cover support bar to limit movement of the sheets and not 
Regarding dependent Claim 7, Applicant argues that the cited prior art of Hafford neither teaches nor discloses “the top support is in the form of an arch.” The Examiner respectfully disagrees as the rounded corners of the instant application would be of a ‘curved structural member’ in which it ‘serves as a support’ and ‘spans and opening’ per the Merriam-Webster online dictionary reference. This structural or geometric difference between the prior art and the claims would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 
Regarding dependent Claim 8, Applicant argues that the cited prior art of Hafford neither teaches nor discloses “a top support connected to a top end of the at least one riser.” The Applicant also states that the “extendable risers” were disclosed in claim 6 however, they were previously disclose in dependent claims 4/5. The Examiner respectfully disagrees based on the current structural claim language of Claim 8 (the following is a breakdown of Claim 8 and how it was interpreted):
“top support has a first arm at a first end of the top support” 
Interpretation with prior art of Hafford: The top support has a first arm/support (anything structural extending in a linear direction), at one end, from the top support. The first arm/support is interpreted as being the first riser as it was rather claimed in a more broad sense as it has the same structural interpretation as the first arm.
“second arm at an opposing second end of the top support”
Interpretation with prior art of Hafford: The second arm is at an opposite/opposing end of the other first arm/support. The second arm/support could be the second riser as it was rather claimed in a more broad sense as it has the same structural interpretation as the second arm.
“the first arm and the second arm being positionable in at least a first position whereby the top support has a first length and a second position whereby the top support has a second length”
Interpretation with prior art of Hafford: the first arm/support has a first position and first length. The first arm/support is interpreted as being the first riser as it was rather claimed in a more broad sense as it has the same structural interpretation as the first arm. Both the first riser and second riser are able to have a first position from a first length and a second position from a second length. 
“the second length being greater than the first length”
Interpretation with prior art of Hafford: the second length of the first and second arm (aka riser) are longer than the first length of the first and second arms (aka riser).
Regarding dependent Claim 17, the Applicant states that Hafford neither suggests nor discloses that the “adjustable width bar (50) supports anything, nor is it on top” AND “that sheets/blankets are attached to the spring clamps”. The Examiner respectfully disagrees as Hafford discloses “the bed cover support 10 is adjusted to the proper height and width the adjustable clamping extensions 70 are used to cinch the mattress down to prevent the bed cover support 10 from tipping over. The sheets/blankets are then placed over the bed cover support 10 and attached to the spring clamps which are attached to the first adjustable width bar 40. This keeps the sheets/blankets in place and keeps then from sliding off of the bed cover support 10.” (Col 3 Lines 55-63) As seen in the underline portion of the prior art Hafford above, the sheets/blankets are kept in place by the spring clamps that are attached to the adjustable clamping extensions. Therefore, the adjustable width of the bed cover support does support the blanket and keeps them in place through the use of the spring clamp.
Regarding claims 11, 13, 18, please reference back to their respective independent claims as the arguments are based upon their dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/27/2021